Citation Nr: 0119428	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  01-02 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to restoration of a 50 percent rating for post 
traumatic stress disorder (PTSD), currently rated 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
January 2000 rating determination by the New York, New York 
Regional Office (RO).  


REMAND

In a letter dated in January 2001, the veteran's 
representative indicated that the veteran wanted to attend a 
teleconference hearing before a local hearing officer from 
the Albany Stratton VA Medical Center.  This request was 
again made in a written document submitted in lieu of a VA 
Form 646.  The record does not demonstrate that such a 
hearing was scheduled or that the veteran's request has been 
withdrawn.  Therefore, the hearing should be scheduled.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should the schedule the 
veteran for a hearing before the local 
hearing officer, with use of 
videoconferencing techniques if possible.  
The veteran and his representative should 
be notified of the time and place of the 
hearing.  If the veteran or his 
representative desire to withdraw the 
hearing request prior to the hearing they 
should do so in writing to the RO.

2.  If the veteran has a hearing before a 
local hearing officer, the RO should 
readjudicate the claim, 38 C.F.R. 
§ 19.37(a) (2000), and if the claim 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case and afford them an 
appropriate amount of time to respond.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review, if in order.  No action is 
required of the veteran until he receives further notice.  
The purpose of this remand is to accord the appellant due 
process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




